Citation Nr: 9911632	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-48 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946 and from September 1950 to June 1952.  He is 
deceased, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for the cause of the veteran's death and Chapter 
35 benefits.

In February 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the appellant and her representative were 
notified at the time the VHA opinion was initially sought by 
means of a February 1998 letter.  After the opinion was 
received at the Board, in April 1998, the representative was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  See 38 C.F.R. 
§ 20.903 (1998).  The appellant's representative submitted 
additional argument in an informal hearing presentation dated 
in April 1999. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995.

2.  The immediate cause of the veteran's death was pneumonia, 
bilateral, non traumatic.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were atherosclerotic vascular disease, gangrene of the 
right foot and toes, and history of carcinoma of the throat.

3.  Prior to his death, the veteran was service-connected for 
varicose veins, evaluated as 50 percent disabling.  

4.  The appellant has not presented competent medical 
evidence showing that the pneumonia that caused the veteran's 
death, or the atherosclerotic vascular disease, gangrene of 
the right foot and toes, or history of carcinoma of the 
throat that contributed to his death, developed during 
service or was in any manner related to his military service.

5.  The appellant has not presented competent medical 
evidence showing that the veteran's service-connected 
varicose veins caused or aggravated the pneumonia that caused 
his death, nor that it caused or contributed substantially or 
materially to cause the veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

7.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1998); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, in 1952, the veteran was diagnosed with 
varicose veins of the saphenous system and tributaries, 
bilaterally.  High saphenous ligation with stripping was done 
on the left leg, and multiple low ligation was done on the 
right leg.  His service medical records showed no treatment 
for pneumonia or any chronic respiratory condition, any 
cardiovascular or arterial disorders, any right foot/toe 
disorders, or throat cancer.  Upon VA examination in February 
1953, he had small varicose veins in the right popliteal area 
that extended from the upper half of the leg to the lower 
third of the thigh and small varicose veins in the left 
popliteal area, left medial thigh, and left medial posterior 
leg.  A March 1953 rating decision granted service connection 
for bilateral varicose veins, with assignment of a 10 percent 
disability rating.

In September 1978, the veteran submitted a medical 
certificate showing treatment for his varicose veins.  He had 
multiple small varicose veins in both legs, with no evidence 
of thrombosis or inflammation.  All the veins appeared soft 
and emptied upon elevation of the legs.  There was 1-2+ 
pitting edema bilaterally and some stasis dermatitis.  The 
examiner concluded that these findings showed postphlebitic 
syndrome, probably of the deep venous system.

A VA examination in October 1978 showed that the veteran had 
varicose vein dilation, bilaterally, with right deep vein 
insufficiency.  The right popliteal vein territory had 
sacculation with tortuosity.  A November 1989 rating decision 
assigned a 50 percent disability rating for the veteran's 
varicose veins. 

A VA examination in October 1979 showed that the veteran had 
stasis and distention of the small veins of the legs and 
feet.  The veins appeared firm but not tender.  There was no 
edema of either leg.  The dorsalis pedis and posterior tibial 
arteries were palpable.  Oscillometric index taken at both 
calves revealed good arterial fluctuation of 6-7 points.  
When elevating both legs, the veins of the feet appeared to 
collapse, and the color returned to a pink shade.  The skin 
appeared intact with no evidence of dermatitis.  The examiner 
concluded that the veteran's deep venous circulation was 
intact.  The 50 percent evaluation was confirmed and 
continued.

In February 1985, the veteran was hospitalized for 
arteriosclerotic occlusion of the right superficial femoral 
artery and arteriosclerotic heart disease with angina.  He 
had severe claudication of the right leg and severe calf 
cramps.  He had absent popliteal pulsations on the right side 
below the femoral level, and the posterior tibial Doppler 
index was 0.50.  The left Doppler studies were nearly within 
normal limits.  An electrocardiogram (EKG) showed ST 
depressions indicative of arteriosclerotic heart disease.  An 
arteriogram showed occlusion of the left superficial femoral 
artery.  The veteran underwent a Dardic umbilical vein graft 
implanted from the femoral to the popliteal artery on the 
right side.  

An April 1985 rating decision confirmed and continued the 50 
percent evaluation for the veteran's varicose veins and 
denied service connection for arteriosclerotic heart disease 
and occlusion of the right superficial femoral artery.  The 
veteran disagreed with this decision and submitted a letter 
from Dr. Jeffrey Rosen dated in May 1985.  Dr. Rosen 
indicated that the veteran had symptoms of peripheral 
vascular disease and coronary heart disease.  He initially 
had mild right leg claudication that had progressed, 
resulting in peripheral vascular surgery.

The veteran was hospitalized from May to June 1985 for severe 
atherosclerotic coronary vascular disease, and he underwent 
cardiac catheterization.  In September 1985, the veteran 
underwent a VA physical examination.  He had bilateral 
varicose veins in both legs with discoloration and scars from 
old ulcerated areas.  There was pitting edema of both legs 
and numerous spider veins on both ankles and feet.

The veteran argued that his service-connected bilateral 
varicose veins caused his arteriosclerotic heart disease and 
arteriosclerotic peripheral vascular disease.  He submitted a 
letter from Robert Greer III, D.O., dated in January 1986, 
regarding a right knee condition.  The veteran's VA treatment 
records covering the period November 1984 to April 1986 
showed that he had right leg claudication secondary to 
peripheral vascular disease, arteriosclerotic heart disease, 
angina pectoris, and coronary artery disease.  In April 1986, 
the veteran underwent a VA physical examination.  He had 
varicosities in both thigh areas, legs, and feet.  There was 
discoloration and cyanosis.  There were scars from previous 
saphenous ligation and the popliteal artery graft.  There was 
no edema.  X-rays of the right knee showed arteriosclerotic 
changes in the popliteal and posterior tibial vasculature.

A Board decision of June 1987, inter alia, denied service 
connection for arteriosclerotic heart disease and 
arteriosclerotic peripheral vascular disease, finding that 
arteriosclerosis affected the arteries rather than the veins.  

In June 1995, the veteran was hospitalized for severe 
peripheral vascular occlusive disease with occlusion of the 
right femoral-popliteal artery.  He underwent femoral-femoral 
bypass surgery.  Upon discharge, his extremity was improved, 
but there was still some evidence of vascular disease.  He 
was sent to a nursing home and then readmitted to the VA 
hospital in October 1995 after a chest x-ray showed a right 
lower lobe infiltrate.  He was admitted with diagnoses of 
right lower lobe pneumonia and dehydration.  It was noted 
that after being on antibiotics for nine days, all cultures 
were negative, and it was impossible to determine exactly 
what the infective organism was, if any.  Differential 
diagnoses included drug fever, some sort of intercurrent 
viral illness, or infection with a fastidious organism that 
did not grow in the laboratory cultures.  He could also be 
having recurrent aspiration and chemical pneumonitis that 
could result in shortness of breath, fever, and negative 
cultures.  The veteran then developed gangrene of the right 
foot and right toes. 

The veteran died on November [redacted], 1995.  The autopsy report 
included final diagnoses of emphysema of bilateral upper 
lobes; chronic bronchitis; chronic pneumonitis and 
parenchymal fibrosis of right lower lobe of lung with 
fibrotic pleural adhesion; apical fibrosis, bilateral upper 
lobes of lungs; tri-coronary arteriosclerosis with >80% 
stenosis of all three major arteries; aortic and peripheral 
arteriosclerosis with status post bilateral femo-popliteal 
bypasses and bilateral carotid endarterectomy; gangrene of 
right foot and right toes; and arterio- and arteriolo-
nephrosclerosis, bilateral.  The post mortem examination 
confirmed the acute bilateral lower lobe bronchopneumonia, 
most likely secondary to aspiration.  After review of the 
autopsy results, the hospital summary noted that cause of 
death was respiratory failure secondary to recurrent 
aspiration pneumonia, bilateral.  The death certificate 
listed the immediate cause of death as pneumonia, bilateral, 
non-traumatic, with other significant conditions contributing 
to death, but not resulting in the underlying cause, of 
atherosclerotic vascular disease, gangrene of the right foot 
and toes, and history of carcinoma of the throat.

In December 1995, the appellant filed a claim for service 
connection for the cause of the veteran's death.  She 
maintained that the veteran's varicose veins contributed to 
his death.  A January 1996 rating decision denied entitlement 
to service connection for the cause of the veteran's death 
and for Chapter 35 benefits.  The appellant submitted a 
statement in May 1996 indicating that the veteran's gangrene 
of the right foot and toes were a direct result of his 
service-connected circulatory condition.  He had to be 
hospitalized for the gangrene, and treatment then aggravated 
his other physical conditions, leading to his death.  She 
stated that aggravation by the gangrene led to the bacterial 
infections that occurred due to worsening of the veteran's 
circulatory problems. 

In support of her claim, the appellant submitted a letter 
from Ray Kordonowy, M.D., dated in April 1996.  The veteran 
was first treated in August 1994 for chronic bronchitis.  At 
that time, he reported a history of esophageal stricture, 
coronary artery disease, chronic venous insufficiency related 
to prior venous stripping therapy, and significant 
claudication with peripheral vascular disease.  Dr. Kordonowy 
treated the veteran until January 1995, and his peripheral 
vascular disease continued to worsen.  Dr. Kordonowy reviewed 
the veteran's hospitalizations and vascular surgeries, as 
well as the cause of his death, as discussed above.  It was 
noted that details of blood cultures were not available, but 
Dr. Kordonowy stated that one could speculate that, with 
gangrene of the lower extremity, possible bacterial seeding 
from the gangrenous extremity may have contributed to 
bacterial infection.  Dr. Kordonowy further stated that if 
nosocomial pathogens were isolated from the sputum and/or 
blood, one could speculate that the cause of the veteran's 
death was a complication in long-term sequelae of a vascular 
procedure that was necessary for an underlying chronic 
medical condition which the veteran had.

In her substantive appeal, the appellant contended that the 
veteran's varicose veins caused the gangrene in his right 
foot and toes, and the gangrene led to bacterial infections 
that then caused his death.  She submitted a letter from the 
United States Postal Service dated in November 1982, which 
indicated that the veteran was medically unsuitable for 
employment due to varicose veins with deep vein 
insufficiency. 

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in February 
1998 requested a medical opinion from the Veterans Health 
Administration (VHA).  A letter was received from the Chief 
of the Surgical Service at the VA Medical Center in Big 
Spring, Texas, in April 1998.  

The VHA opinion is as follows:

MEDICAL EXPERT OPINION
AND SPECIALIST'S OPINION

I have been asked to review and provide 
medical expert opinion on this case.  The 
request also asks for a specialist's 
opinion.  The specialist as defined by 
Webster Dictionary 1961 edition is, 'A 
physician who is qualified by advanced 
training and certification by specialty 
examination board to so limit his 
practice'.  I do not meet the above 
qualifications.  However, I am board 
certified in general surgery, board 
certified in thoracic surgery, and have 
been practicing peripheral vascular 
surgery as A [sic] part of general 
surgery for the past 20 years.  I do not 
limit my practice to vascular surgery.

The board requests clarification 
regarding three special questions.

Question number one was the veteran's 
postservice peripheral vascular disease, 
cardiovascular disease involving the 
arteries, or venous disease involving the 
veins.

Question number two if his peripheral 
vascular disease was a cardiovascular 
disease is it likely as not that his 
service-connected varicose veins caused 
that condition.

Question number three is it as likely as 
not that the veteran's gangrene of the 
right foot and toes was caused by 
impaired blood flow from the veins in his 
lower extremity as opposed to the 
arteries.  Please include a general 
discussion of the differences between 
arteries and veins including function.

ARTERIAL SYSTEM:  Arteries are strong 
walled, biologically active conduits 
which transport blood from the heart to 
the tissues.  They carry the blood under 
high pressure, do not contain valves and 
terminate in arterioles.  Twenty-four 
percent of the blood volume in the body 
is in the arteries.  The arteries and 
arterioles offer resistance and provide 
high flow.  The arterial system is 
strongly effected [sic] by autonomic 
nervous system and a specific group of 
drugs.

(Guyton physiology 1991, edition 8.)

The diseases of the arteries are:
1.  Atherosclerosis.
2.  Buerger's disease.
3.  Aneurysms.
4.  Vasculitis of different etiology.

VENOUS SYSTEM:  Veins are thin walled, 
biologically active conduits which 
transport the blood from the tissue back 
to the heart.  They contain valves and 
are under low pressure.  Service as major 
reservoirs of blood.  They are formed by 
gradual coalescence of venules.

Sixty-four percent of the blood volume is 
in the veins.  Veins and venules offer 
capacitance and provide low flow.  The 
veins are six to ten times distensible as 
compared to the arteries.  The venous 
system is effected [sic] by autonomic 
system and certain groups of drugs.

(Guyton Physiology in 1991, edition 8.)

Diseases effecting [sic] the veins are:
1.  Varicose veins.
2.  Phlebothrombosis and 
thrombophlebitis.
3.  Venous valvular incompetency and 
venous stasis.

(Pathology Robbins and KUMAR, 4th 
edition, 1987.)

As noted above, the diseases of the 
arteries are caused by different etiology 
when compared to the diseases of the 
veins.  However, in patient's [sic] with 
severe peripheral occlusive vascular 
disease, associated chronic venous 
thrombosis or obstruction increases the 
morbidity and the chances of limb loss.  
(Norman Rich, vascular surgery.)

All the patient's documented admissions 
and treatment after the termination of 
his service goes back to 1979.  Some of 
these also include his disability 
evaluations.  The patient was in the 
service from April of 1944 to March 1946, 
then September 1950 to January of 1952.  
During those periods, the patient had 
varicose veins and bilateral venous 
stripping in San Diego Naval Hospital.

POSTSERVICE ADMISSIONS

His postservice admissions and diagnoses 
include May 5, 1985, Cardiology 
Associates Fort Myers, Florida.  The 
diagnoses were angina pectoris and 
peripheral vascular disease.

His second admission dates to James Haley 
VA Medical Center, May 31, 1985, to June 
5, 1985.  The diagnosis was severe 
atherosclerotic cardiovascular disease 
and the procedure performed was cardiac 
catheterization.

His third admission was Bay Pines VA 
Hospital, Florida.  Admission date was 
07-25-85 to 08-15-85.  The diagnosis was 
arteriosclerotic occlusive disease of the 
right superficial femoral artery.  Second 
diagnosis was arteriosclerotic heart 
disease.  The treatment provided was 
femoropopliteal bypass graft with 
umbilical vein graft.

His fourth admission was on August 27, 
1995, to VA Medical Center, Bay Pines for 
severe peripheral vascular disease and 
pulmonary disease.  Operations:  
Femorofemoral bypass and tracheostomy. 

His final, or fifth admission, was 
October 25, 1995, to November [redacted], 1995, 
to VA Medical Center Bay Pines where the 
patient was admitted for bronchopneumonia 
secondary to aspiration.  The patient 
died during this admission.

His autopsy diagnoses included four major 
categories.
1.  Bronchopneumonia.
2.  Chronic obstructive pulmonary 
disease.
3.  Arteriosclerotic heart disease, 
severe peripheral vascular disease, and 
gangrene of the toes and foot.
4.  Postradiation therapy for cancer of 
the larynx.

DISABILITY EVALUATION

In between these admissions, the patient 
had disability evaluations which date 
back to 10-24-79, St. Petersburg, 
Florida.  The patient's diagnoses at that 
time included small superficial vein 
varicosities of both legs with intact 
deep venous circulation.

Second disability evaluation which goes 
back to February 25, 1985, postop 
residual bilateral varicose veins, 
arteriosclerotic heart disease, residual 
arterial graft to the right leg.

His third disability evaluation which was 
on April 23, 1986, included a diagnoses 
[sic] of bilateral varicose veins, 
tortuous thigh veins, leg veins and feet, 
spider veins of the legs and feet, 
residual popliteal artery graft, 
osteoarthritis of the right knee, 
cartilage damage of the right knee, 
postoperative cancer of the larynx.

Disability evaluation and treatments as 
previously quoted indicate the patient 
had severe peripheral arterial disease.  
The cause of it was severe peripheral 
vascular disease which ultimately caused 
gangrene of the right lower extremity and 
foot.  In the entire previous admissions 
and documentation, there was no mention 
of venous disease or venous insufficiency 
or venous thrombosis other than varicose 
veins.  On searching the literature, it 
reveals atherosclerosis, has multiple 
etiological factors, but no where is it 
mentioned that chronic venous 
insufficiency or varicose veins is one of 
the causes of atherosclerosis.  The 
patient's chart review did not reveal any 
evidence of chronic venous insufficiency 
or chronic venous thrombosis.

SUMMARY:  The patient's postservice 
vascular disease is cardiovascular 
disease involving the arteries which 
required multiple hospital admissions.  
The disability evaluation states postop 
varicose vein surgery, however, does not 
document venous incompetence.  Disability 
evaluation date, 10-24-79, states the 
deep veins were competent.

In the etiology of the peripheral 
vascular disease, multiple factors are 
mentioned which are hyperlipidemia, 
hypertension, diabetes mellitus, 
hypothyroidism, cigarette smoking, etc.  
Venous disease has not been mentioned as 
an etiological factor.  The disease has 
not been mentioned as an etiological 
factor.  The patient's gangrene is 
related to impaired blood flow due to 
peripheral vascular disease according to 
multiple hospital admissions and autopsy 
reports.  Venous gangrene is a rare 
entity and mostly acute and not related 
to varicose veins.

The VHA opinion was provided to the appellant's 
representative in April 1998.  The appellant's representative 
responded with additional argument in an April 1999 informal 
hearing presentation to the Board, which presented no further 
argument based upon the above medical opinion.


II. Legal Analysis
Cause of death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's pneumonia, 
atherosclerotic vascular disease, gangrene of the right foot 
and toes, or carcinoma of the throat was incurred in service.  
There is no medical evidence of record that renders plausible 
a claim for direct service connection on the theory that any 
of these conditions developed during the veteran's military 
service.  His service medical records showed no treatment for 
pneumonia, a cardiovascular or arterial condition, gangrene, 
or throat cancer.  The first evidence of record showing any 
of these conditions was in 1985, more than 30 years after the 
veteran's separation from service.  The record lacks evidence 
of a nexus, or link, between any of these conditions and the 
veteran's active service.  There are no medical opinions of 
record relating the veteran's pneumonia, atherosclerotic 
vascular disease, gangrene of the right foot and toes, or 
carcinoma of the throat to any event in service.

Rather, the appellant argues, in essence, that the veteran 
should have been service connected for the pneumonia that 
caused his death as secondary to his service-connected 
varicose veins.  She maintains that impaired circulation from 
the veteran's service-connected varicose veins led to the 
gangrene of his right foot and toes which then led to the 
pneumonia that caused his death.  However, the medical 
evidence of record does not render such a claim for secondary 
service connection plausible.  

As discussed above, Dr. Kordonowy stated that one "could 
speculate" that possible bacterial seeding from gangrene of 
the veteran's foot and toes "may have" contributed to 
bacterial infection.  Dr. Kordonowy also stated that one 
"could speculate" that the cause of the veteran's death 
(i.e., pneumonia) was a long-term sequelae of the vascular 
procedure necessary for his underlying chronic medical 
condition.  In the circumstances of this case, Dr. 
Kordonowy's opinion is insufficient to well ground this claim 
for the following reasons.  First, Dr. Kordonowy did not 
provide any support for his conclusions.  By using such terms 
as "could speculate" and "may have," without supporting 
clinical data or other rationale, Dr. Kordonowy's opinion 
alone is too speculative to provide the degree of certainty 
needed for medical nexus evidence.  Bloom v. West, No. 97-
1463 (U.S. Vet. App. February 10, 1999).  There is nothing in 
the record that could support Dr. Kordonowy's opinion.  

In fact, the other medical evidence of record conclusively 
contradicts Dr. Kordonowy's opinion.  The VHA opinion 
indicated that the gangrene of the veteran's right foot and 
toes developed as a result of his peripheral arterial 
disease.  There is no medical evidence of a plausible 
relationship between the veteran's peripheral vascular 
(arterial) disease and either venous insufficiency or 
varicose veins.  There is also no medical evidence of a 
plausible relationship between varicose veins and the 
gangrene that the veteran developed in his right foot and 
toes.  Therefore, even if the gangrene of the veteran's right 
foot and toes led to some type of bacterial infection that 
caused the pneumonia that led to his death, the gangrene was 
etiologically related to peripheral arterial disease, which 
was a nonservice-connected condition.  

Second, Dr. Kordonowy indicated that the results from blood 
cultures were not available to him, but his opinion 
presupposed that the veteran's pneumonia was bacterial.  In 
fact, the VA hospitalization records indicated that all 
cultures were negative, and it was impossible to determine 
the infectious organism.  The final determination, supported 
by the autopsy report, was that the veteran's pneumonia was 
most likely secondary to aspiration.  Aspiration pneumonia 
results from the inhalation of foreign material, usually food 
particles or vomit, into the bronchi.  Stedman's Medical 
Dictionary at 1392 (26th ed. 1995).  Therefore, not only was 
Dr. Kordonowy's opinion speculative, but it was based on an 
inaccurate premise. 

The Board is cognizant of the fact that the appellant 
maintains that the veteran's death was caused by his service-
connected varicose veins.  However, the appellant is not 
competent to render such an opinion.  There is no indication 
that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her statements regarding the cause of the 
veteran's death are insufficient to establish a well-grounded 
claim for service connection for pneumonia, atherosclerotic 
vascular disease, gangrene of the right foot and toes, or 
carcinoma of the throat, or the cause of the veteran's death, 
on either a direct or secondary basis.  Therefore, her claim 
must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's pneumonia, atherosclerotic vascular disease, 
gangrene of the right foot and toes, or carcinoma of the 
throat is (a) connected to any disease or injury during 
service, or (b) was caused or aggravated by his service-
connected varicose veins or, (2) that the veteran's cause of 
death was due to his service-connected varicose veins.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1998).  

As noted above, the veteran died many years after service due 
to a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in November 1995, 
his combined disability evaluation was 50 percent.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

1.  Having found the appellant's claim not well grounded, 
entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

